Exhibit 10.1

 

SUPPLEMENT AND JOINDER AGREEMENT

 

THIS SUPPLEMENT AND JOINDER AGREEMENT (this “Agreement”), dated as of May 30,
2013, is being executed and delivered pursuant to that certain Amended and
Restated Credit Agreement, dated as of September 20, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Main Street Capital Corporation, a Maryland corporation (the “Borrower”),
the Guarantors party thereto, Branch Banking and Trust Company, as
administrative agent (the “Administrative Agent”), BB&T Capital Markets, as
Joint Lead Arranger, Regions Capital Markets, as Joint Lead Arranger, and the
Lenders from time to time party thereto, by PATRIOT BANK (the “Additional
Lender”), the BORROWER, the GUARANTORS and the ADMINISTRATIVE AGENT. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

RECITALS

 

Pursuant to Section 2.14 of the Credit Agreement, the Borrower has notified the
Administrative Agent that the Borrower proposes to increase the aggregate
Revolver Commitments under the Credit Agreement by $20,000,000 from the current
$352,500,000 to $372,500,000.

 

The Additional Lender has agreed to extend to the Borrower a new Revolver
Commitment in the amount of $20,000,000 and to become a Lender for all purposes
of the Credit Agreement.

 

As required by Section 2.14(a) of the Credit Agreement, the Administrative Agent
has given each of the Lenders notice of the Commitment Increase, the right of
first refusal for participating in the Commitment Increase, and each Lender has
declined to participate as an Increasing Lender.

 

The parties to this Agreement are entering into this Agreement for purposes of
effecting the Commitment Increase under the Credit Agreement and the extension
of the new Revolver Commitment of the Additional Lender, all as contemplated by
Section 2.14 of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Additional Lender, the
Lenders, the Borrower, the Guarantors and the Administrative Agent, intending to
be legally bound hereby, agree as follows:

 

SECTION 1.                            Recitals.  The Recitals are incorporated
herein by reference and shall be deemed to be a part of this Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Additional Lender.  By executing and
delivering this Agreement, the Additional Lender hereby becomes a party to the
Credit Agreement as a Lender thereunder with the same force and effect as if
originally named therein as a Lender and, without limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities of a Lender
thereunder.  The Administrative Agent hereby approves the Additional Lender as
an Eligible Assignee.  The Additional Lender hereby extends to the Borrower,
subject to and on the terms and conditions set forth in the Credit Agreement, a
Revolver Commitment in the amount of $20,000,000, from and after the Effective
Date of this Agreement, and agrees to perform in accordance with the terms
thereof all of the obligations which by the terms of the Credit Agreement and
the other Loan Documents are required to be performed by it as a Lender
thereunder.  The Additional Lender represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) from and after the Effective
Date of this Agreement, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have and perform all of the
obligations of a Lender thereunder, and (iii) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
of the Borrower delivered pursuant to Section 5.01 of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to extend the Revolver Commitment to the Borrower pursuant to the
terms of the Credit Agreement, on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender.  The Additional Lender agrees that it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions and analysis in taking or not taking
action under the Credit Agreement or any other Loan Documents.

 

The Additional Lender and the Administrative Agent hereby waive (i) the
requirement set forth in Section 2.14(d)(i)(E) of the Credit Agreement for a
legal opinion in connection with the Commitment Increase contemplated by this
Agreement and (ii) the requirement set forth in Section 2.14(a) of the Credit
Agreement for a ten (10) day notice period in connection with the Commitment
Increase.  The Additional Lender’s Revolver Commitment is the amount set forth
opposite the name of such Lender on the signature page hereof.

 

SECTION 3.                            Obligations of Lenders.  Each party hereto
acknowledges and agrees that the Revolver Commitments of the Additional Lender
and the other Lenders under the Credit Agreement are several and not joint
commitments and obligations of such Lenders.

 

SECTION 4.                            Conditions to Effectiveness.  Each party
hereto agrees that this Agreement and the effectiveness of the Commitment
Increase as provided in this Agreement shall be subject to satisfaction by the
Borrower of the following conditions and requirements:

 

(a)                                 The Borrower shall have delivered to the
Administrative Agent the following in form and substance satisfactory to the
Administrative Agent:

 

2

--------------------------------------------------------------------------------


 

(i)                                     duly executed counterparts of this
Agreement signed by the Additional Lender, the Borrower and the Guarantors;

 

(ii)                                  a duly executed Revolver Note payable to
the Additional Lender (the “Note”);

 

(iii)                               a certificate of the Secretary or Assistant
Secretary of the Borrower and each Guarantor, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such party approving or consenting to the Commitment Increase and the Note;

 

(iv)                              a certificate of the Chief Financial Officer
or another Responsible Officer of the Borrower, certifying that (x) as of the
Commitment Increase Date, all representations and warranties of the Borrower and
the Guarantors contained in this Agreement and the other Loan Documents are true
and correct (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), (y) immediately
after giving effect to the Commitment Increase (including any Borrowings in
connection therewith and the application of the proceeds thereof), the Borrower
is in compliance with the covenants contained in Article V of the Credit
Agreement, and (z) no Default or Event of Default has occurred and is
continuing, both immediately before and after giving effect to such Commitment
Increase (including any Borrowings in connection therewith and the application
of the proceeds thereof);

 

(v)                                 such other documents or items that the
Administrative Agent, the Lenders or their counsel may reasonably request.

 

(b)                                 The Borrower shall have paid (i) to the
Additional Lender an upfront fee in an amount separately agreed between the
Borrower, the Administrative Agent and the Additional Lender and (ii) to the
Administrative Agent an arrangement fee in an amount previously agreed between
the Borrower and the Administrative Agent.

 

(c)                                  The Borrower shall have paid to the
Administrative Agent, upon application with appropriate documentation, all
reasonable costs and expenses of the Administrative Agent, including reasonable
fees, charges and disbursements of counsel for the Administrative Agent,
incurred in connection with this Agreement and the transactions contemplated
herein.

 

SECTION 5.                            Representations and Warranties. The
Borrower and the Guarantors hereby represent and warrant to each of the Lenders
as follows:

 

(a)                                 No Default or Event of Default under the
Credit Agreement or any other Loan Document has occurred and is continuing
unwaived by the Lenders on the date hereof, or shall result from the Commitment
Increase.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The Borrower and the Guarantors have the
power and authority to enter into this Agreement and issue the Note and to do
all acts and things as are required or contemplated hereunder or thereunder to
be done, observed and performed by them.

 

(c)                                  Each of this Agreement and the Note has
been duly authorized, validly executed and delivered by one or more authorized
officers of the Borrower and the Guarantors and constitutes the legal, valid and
binding obligations of the Borrower and the Guarantors enforceable against them
in accordance with their respective terms.

 

(d)                                 The execution and delivery of each of this
Agreement and the Note and the performance by the Borrower and the Guarantors
hereunder and thereunder do not and will not require the consent or approval of
any regulatory authority or governmental authority or agency having jurisdiction
over the Borrower, or any Guarantor, nor be in contravention of or in conflict
with the articles of incorporation, bylaws or other organizational documents of
the Borrower, or any Guarantor that is a corporation, the articles of
organization or operating agreement of any Guarantor that is a limited liability
company, or the provision of any statute, or any judgment, order or indenture,
instrument, agreement or undertaking, to which any Borrower, or any Guarantor is
party or by which the assets or properties of the Borrower and the Guarantors
are or may become bound.

 

SECTION 6.                            Effect of Agreement.  On the Effective
Date, this Agreement shall have the effects set forth in Section 2.14(e) of the
Credit Agreement and the Additional Lender and the Administrative Agent shall
make such payments and adjustments among the Lenders as are contemplated thereby
such that each Lender’s Advances remain consistent with their pro rata
percentage of the Revolver Commitments after giving effect to the Commitment
Increase.  The Revolver Commitment of the Additional Lender shall be as set
forth on the signature page to this Agreement and the Revolver Commitments of
all existing Lenders shall remain unchanged.

 

SECTION 7.                            No Other Amendment.  Except as
supplemented hereby, the Credit Agreement and all other documents executed in
connection therewith shall remain in full force and effect.  The Credit
Agreement, as supplemented hereby, and all rights, powers and obligations
created thereby or thereunder and under the Loan Documents and all such other
documents executed in connection therewith are in all respects ratified and
confirmed.

 

SECTION 8.                            Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which, taken together, shall constitute one and the same
agreement.

 

SECTION 9.                            Governing Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of North
Carolina.

 

SECTION 10.                     Effective Date.  The date on which the
conditions set forth in this Agreement have been satisfied shall be the
“Effective Date” of this Agreement.

 

[The remainder of this page has been intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Agreement as of the day and year first above written.

 

 

 

ADDITIONAL LENDER

 

 

COMMITMENT

PATRIOT BANK

 

 

 

 

 

By:

/s/ Bill Holbert, Jr.

 

Name:

Bill Holbert, Jr.

 

Title:

Senior Vice President

 

 

Revolver Commitment:

 

$20,000,000

 

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BORROWER

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Chief Financial Officer, Senior Managing Director and Treasurer

 

 

 

 

INITIAL GUARANTOR

 

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Chief Financial Officer

 

 

 

 

INITIAL GUARANTOR

 

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDER

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/ Michael Skorich

 

Name:

Michael Skorich

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------